                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                       Crim. Action No.: 19-cr-365 (PGS)
         V.
                                                               MEMORANDUM
 ADRIAN FICHIDIU AND LUCIAN                                     AND ORDER
 BURULEA,

                   Defendants.


SHERIDAN, U.S.D.J.

       This matter comes before the Court on Defendant Lucian Burulea’s (“Burulea”) remaining

motion for a pretrial hearing on the admissibility of his post-arrest statements.’ (Burulea Moving

Br. at 18-19, ECF No. 26-1). For the reasons stated herein, Burulea’s motion is granted and the

Court will conduct a pretrial hearing to determine the admissibility of his post-arrest statements

under Miranda v. Arizona, 384 U.S. 436 (1966) and its progeny.

                                         BACKGROUND

       The Government alleges that Defendants conspired to fraudulently obtain bank account

information to unlawfully withdraw large sums of money from unsuspecting bank customers’

accounts.     (Gov’t Opp. Br. at 1, ECF No. 27).     In particular, the Government alleges that

Defendants engaged in an unlawful practice commonly referred to as “ATM skimming.” (Id.).

       ATM skimming involves the installation of so-called “skimming” devices in the card

reader interfaces of bank Automated Teller Machines (“ATMs”). (Burulea Moving Br. at 2 n. 1,

ECF No. 26). These “skimming” devices are used to record the information contained in the



‘The Court resolved all other outstanding pretrial motions filed by Burulea and Defendant Adrian
Fichidiu (“Fichidiu”) (and together, “Defendants”) by separate Order dated November 21, 2019.
magnetic strip of bank customers’ ATM cards.        (Id.). Once the information is recorded, the

customers’ information can then be encoded onto the magnetic strip of other bank or gift cards.

(Gov’t Opp. Br. at 1).    In order to use a new card with the fraudulently-obtained customer

information encoded onto its magnetic strip, a fraudster would first have to obtain the personal

identification numbers (“PIN”) associated with the customers’ ATM cards.            To do that, a

perpetrator would generally need to install pinhole cameras into the ATM components to record

the keystrokes of bank customers as they entered their PINs during ATM transactions. (Burulea

Moving Br. at 2 n.l).

       On or about August 12, 2018 at approximately 2:00 p.m., Defendants arrived at a Provident

Bank branch in Iselin, New Jersey. (Gov’t Opp. Br. at 2). Law enforcement officers conducting

surveillance in the area observed Fichidiu enter the atrium of the bank and conduct a transaction

at an ATM, which the Government alleges was later determined to be fraudulent. (Government

Opp. Br. at 2).   Burulea remained in the front passenger seat of the vehicle while Fichidiu

conducted the transaction. (Id.). Defendants were equipped with earpieces attached to their cell

phones to communicate with each other while Fichidiu used the ATM. (Id. at 2-3).

       After being detained by the surveilling officers, the officers discovered several gift cards

hidden in Defendants’ underwear. (Id. at 3). The secreted gift cards had red stickers with four-

digit numbers written on them, presumably ATM PINs. (Id.). Law enforcement then searched

Defendants’ vehicle after obtaining a warrant and discovered approximately fifty additional gift

cards, all having red stickers with four-digit numbers written on them. (Id.). Defendants were

then arrested and charged federally on November 1, 2018. (Id.).

       On or about July 11, 2019, a federal grand jury returned a superseding indictment charging

Defendants with conspiracy to commit bank fraud, contrary to 18 U.S.C.       § 1349 (count One);



                                                2
bank fraud, contrary to 18 U.S.C. § 1344 (counts Two through Five pertaining to Fichidiu and

counts Six through Nine pertaining to Burulea), and aggravated identity theft, in violation of 18

u.s.c. § 1028(a)(1) and (2) (counts Ten and Eleven pertaining to Fichidiu and count Twelve

pertaining to Burulea). (Superseding Indictment, ECF No. 17).

                                             ANALYSIS

        In the instant motion, Burulea requests a pretrial hearing “on the admissibility of his post-

arrest statements” on the grounds that he “denies.    .   .   that he waived his Fourth Amendment right

to be free from unreasonable search and seizure.” (Burulea Moving Br. at 18). The Government

opposes his request and submits that the Court should not suppress Burulea’ s post-arrest statements

because they were made knowingly and voluntarily. (Gov’t Opp. Br. at 13-15).

        Fed.R.Crim.P. 12(b)(3)(C) permits Defendants to submit “motion[s] to suppress evidence

    before trial.” See United States v. Cummings, 156 F. App’x 438, 444 (3d Cir. 2005). “An

evidentiary hearing for a motion to suppress is not granted as a matter of course.” United States

v. Blackman, 407 F. App’x 591, 594 (3d Cir. 2011) (citing Fed.R.Crim.P. 12(c)). Rather, this

Court maintains the discretion to hold a suppression hearing regarding the admissibility of

statements or other evidence. United States v. Galindez, No. CRIM.A. 03-75M MPT, 2003 WL

22769597, at *1 (D. Del. Nov. 13, 2003).

       Although Fed.R.Crim.P. 12 does not by its terms specify what entitles a defendant to a

pretrial evidentiary hearing, the Third Circuit has held that a defendant “must demonstrate a

‘colorable claim’ for relief.” United States v. Voigt, 89 F.3d 1050, 1067 (3d Cir. 1996) (citation

omitted). Indeed, “a trial court may refuse a defendant’s request for a suppression hearing and

motion to suppress if the defendant fails to allege facts that, if proved, would require the grant of

relief.” Id. (quoting United States v. Richardson, 764 F.2d 1514, 1526-27 (11th Cir. 1985)). “[A]




                                                  3
motion to suppress must be detailed enough to present both a colorable constitutional claim and

disputed issues of material fact that will affect a district court’s resolution of the motion.”

Blackman, 407 F. App’x at 594—95.

        As indicated above, the Third Circuit has held that district courts do not abuse their

discretion in refusing to hold a pre- trial suppression hearing where the defendant fails to allege in

his application sufficient facts warranting relief. Id. Here, Burulea’s written application for a

pretrial suppression hearing lacks specific facts suggesting that he is entitled to relief. Instead, his

motion includes one conclusory statement: “Defendant denies           .   .   .   that he waived his Fourth

Amendment right to be free from unreasonable search and seizure.” (Burulea Moving Br. at 18).

Accordingly, the Court agrees with the Government that Burulea’s moving papers are facially

deficient.

        However, at oral argument, Burulea submitted on the record colorable arguments in

support of his motion as to why specifically his post-arrest statements may be inadmissible under

Miranda. It is well-established that under Miranda and its progeny, a criminal defendant may

effectively waive his rights to remain silent and have counsel present during a custodial

interrogation provided the waiver is made voluntarily and knowingly. Miranda, 384 U.S. 436 at

444. Waiver is “voluntary” if “it was the product of a free and deliberate choice rather than

intimidation, coercion or deception.” United States v. Velasquez, 885 F.2d 1076, 1084 (3d Cir.

1989) (quoting Moran v. Burbine, 475 U.S. 412, 421 (1979)). Waiver is made “knowingly” if it

was made with “a full awareness both of the nature of the right being abandoned and the

consequences of the decision to abandon it.” Id. (quoting Moran, 475 U.S. at 421). “[A] heavy

burden rests on the government to demonstrate that the defendant knowingly and intelligently




                                                   4
waived his privilege against self-incrimination and his right to retained or appointed counsel.”

Miranda, 384 U.S. at 475.

        Here, Burulea argues that a pretrial suppression hearing is necessary to properly determine

whether he effectuated a voluntary and knowing waiver of his Miranda rights before making his

post-arrest statements to law enforcement officers at a custodial interrogation.      (See Burulea

Moving Br. 18). At oral argument of his motion, video footage of Burulea’s Miranda waiver was

shown to the Court. The video showed a law enforcement officer carefully administering Burulea

his Miranda rights, as well as Burulea initialing a document to indicate that he understood his

rights and understood that he was waiving same. Following the demonstrative, Burulea submitted

that the totality of circumstances nevertheless undermine the validity of his waiver, including: (i)

his limited education (Burulea did not complete high school); (ii) his limited time in this country

(Burulea only immigrated to this country within the last year); (iii) his inexperience with dealing

with law enforcement, particularly in the United States (Burulea purports to have no criminal

record); (iv) the fact that English is his second language, inter alia. Burulea also pointed to his

“quick” responses to the law enforcement officer’s questions and suggested that same indicated

his inability to fully comprehend what was being said.

       In light of all of the circumstances submitted by Burulea on the record, the Court shall

exercise its discretion and conduct a hearing.       In particular, the Court finds that Burulea’s

statements on the record in support of his motion warrant a suppression hearing because they

“present both a colorable constitutional claim and disputed issues of material fact that will affect

[this Court’s] resolution of the motion.” Blackman, 407 F. App’x at 594—95. The Court shall rule

on the admissibility of the subject post-arrest statements following the suppression hearing.




                                                 5
                                            ORDER

       Having carefully reviewed and taken into consideration the submissions of the parties, as

well as the arguments set forth therein; and for the reasons set forth on the record on November

20, 2019; and for the foregoing reasons; and for good cause shown;

       IT IS on this 21st day of November, 2019,

       ORDERED that Defendant Burulea’s motion for a pretrial suppression hearing concerning

       his post-arrest statements (ECF No. 26) is GRANTED; and it is further

       ORDERED that the pretrial suppression hearing is hereby set for December 23, 2019 at

       10:00 a.m.




                                                    PETER G. SHERIDAN, U.S.D.J.




                                               6
